Case 1:17-Cv-01124-.]KB Document 56-6 Filed 12/31/18 Page 1 of 3

EXhibit E

Case 1:17-Cv-01124-.]KB Document 56-6 Filed 12/31/18 Page 2 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

NORTHERN DIVISION
KURTH EICHENWALD *
Plaintiff "‘ C.A. No. l:l7-cv-01124
v. *
JOHN RIVELLO *
Defendant *

*

AFFIDAVIT OF MATTHEW ALFORD, ESQUIRE

I, the undersigned Matthew Alford, am over twenty-one years of age and competent to
provide this affidavit which is based upon my personal knowledge

I am an attorney admitted to practice in the State of Texas where I have been practicing
law since 1991. On or about March 20, 2017. I was retained to represent John Rivello relative to
criminal charges brought by the State of Texas arising out of a twitter communication alleged to
have been sent by John Rivello to one Kurt Eichenwald.

At the time l was retained by John Rivello, I met with and retained David M. Rivello,
John’s father, to work with me in the investigation and preparation of the defense to charges
pending against his son.

David M. Rivello is an experienced criminal investigator who has worked at both the
state and federal level. Since my retention by John Rivello, David M. Rivello has done extensive
work for me in gathering, summarizing, and analyzing data, documents, and other evidence.
David M. Rivello continues to work for me in my representation of his son and I anticipate that

he will continue to do so until the conclusion of all matters pending in the State of Texas. I did

§§6-:3[ ZlEJBcI IQI-.L IBBBZZLSIZ. E[HON N "l\flSO¢:I-NOH:I QPFT SI,-IS-ZI

Case 1:17-cv-01124-.]KB Document 56-6 Filed 12/31/18 Page 3 of 3

not have a written retention agreement with Mr. Rivello as it is not my habit or practice to use
written engagement agreements with investigators who work with me in the defense of my
clients.

In the course of his work for me, David M. Rivello and I have had numerous
conversations and communication which dealt with our and my analysis of the evidence and I
anticipated and intended that those conversations and communications were privileged from
discovery. It was never my intent to take any action which would waive the attorney-client
privilege which existed between me and John Riveilo or to waive the attorney work-product
doctrine privilege which existed by virtue of David M. Rivello’s work for me,

I do solemnly declare or affirm under the penalties of perjury that the contents of the

forgoing affidavit are true and correct.

  

/?- Z@/d’

Dat

   
 
  

ew Alford, Esquire
17 Frank]in Street, Suite 600
Houston, Texas 77002
713-224-6666

§§6-:1 Sll@ci IQl-.L ISBBZZLSIL HHON N "I'\f.l.SOcI-I/iOH:i gi'/'ilil§ SI,-IS-Zl;

